******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          PAUL T. CONEE v. DEPARTMENT
               OF SOCIAL SERVICES
                    (AC 35878)
           DiPentima, C. J., and Sheldon and Norcott, Js.
    Argued November 20, 2014—officially released March 10, 2015

(Appeal from Superior Court, judicial district of New
                Britain, Cohn, J.)
  Paul T. Conee, self-represented, the appellant
(plaintiff).
  Hugh Barber, assistant attorney general, with whom,
on the brief, were George Jepsen, attorney general, and
Nicole Palermo, legal intern, for the appellee
(defendant).
                                  Opinion

   PER CURIAM. The plaintiff, Paul T. Conee, appeals
from the judgment of the trial court dismissing his
appeal from the decision of the defendant, the Depart-
ment of Social Services, rejecting his claim that his
benefits under the defendant’s Aid to the Aged, Blind,
and Disabled program were incorrectly calculated. On
appeal, the plaintiff claims that the court improperly
concluded that (1) there was substantial evidence to
support the defendant’s decision, and (2) the defendant
did not violate the plaintiff’s right to equal protection
under the federal and state constitutions.1
   After examining the record and the briefs and consid-
ering the arguments of the parties, we are persuaded
that the trial court, Cohn, J., properly dismissed the
plaintiff’s appeal. The issues raised by the plaintiff were
resolved properly in the court’s thorough and well rea-
soned memorandum of decision. See Conee v. Dept. of
Social Services, 53 Conn. Supp. 322,      A.3d      (2013).
We therefore adopt the court’s memorandum of deci-
sion as the proper statement of the relevant facts, issues
and applicable law, as it would serve no useful purpose
for us to repeat the discussion contained therein. See
Pellecchia v. Killingly, 147 Conn. App. 299, 301–302,
80 A.3d 931 (2013).
      The judgment is affirmed.
  1
   The plaintiff also raised a claim for the first time before the trial court
that the defendant violated his right to travel under the federal constitution.
The trial court declined to review this claim, as it was not raised at the
administrative hearing. We also decline to review this claim for the same
reason. See Finkenstein v. Administrator, Unemployment Compensation
Act, 192 Conn. 104, 112, 470 A.2d 1196 (1984) (declining to review claim
that was not properly raised before board of review).